11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Charles Matlock, individually and            * From the 35th District
d/b/a Matlock Insurance Agency,               Court of Brown County,
                                               Trial Court No. CV-1207249.

Vs. No. 11-14-00159-CV                       * October 2, 2014

Kenneth Fitzgerald and Gayle Fitzgerald      * Per Curiam Memorandum Opinion
and Buford Narramore and                      (Panel consists of: Wright, C.J.,
Sharon Narramore,                             Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Charles Matlock.